Citation Nr: 1229066	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis.

2.  Entitlement to specially adapted housing or special home adaptation.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1978.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from August 2001, October 2003, and November 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Jackson, Mississippi.

In a July 2008 decision, the Board denied entitlement to an initial disability rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include arthritis; entitlement to specially adapted housing; and entitlement to special home adaptation.

In a January 2010 decision, the Board denied the claim for entitlement to a TDIU.  
The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims.  In a September 2010 Order, the Court granted a September 2010 Joint Motion for partial remand of the claim for a TDIU.  

In November 2010, the Board remanded the matter of entitlement to a TDIU for additional development.

In an October 2010 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to the claim for increased rating for a back disability and for specially adapated housing or home adaptation, and affirmed the Board's decision on other issues.  In March 2012, the Board remanded those two issues for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the claim for a higher initial rating for mechanical back pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis, the Board finds that the most recent November 2010 VA examination is incomplete to rate the disability.  Specifically, the examination report does not provide findings regarding functional loss due to factors such as pain due to the disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a new VA spine examination is warranted, with findings responsive to all applicable rating criteria, both orthopedic and neurological.  VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes that the examination report should set forth specific findings responsive to all applicable rating criteria.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Board finds that within the above requested VA examination, the VA examiner should address the specific criteria needed to establish entitlement to specially adapted housing or a special home adaptation grant.  If the examiner performing the spine examination is unable to provide the requested opinion, an additional VA examination should be afforded the Veteran. 

A review of the claims file and Virtual VA shows that the most recent VA medical records were added to the Veteran's electronic Virtual VA folder, and are dated through February 2012.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board also notes that in November 2010, the Board remanded the matter of a TDIU to obtain the Veteran's vocational rehabilitation file.  A November 2010 email from the Appeals Management Center shows that the Veteran's file was requested.  However, it was not noted whether or not it was received.  Although a May 2012 supplemental statement of the case notes that the file was destroyed, the appropriate documentation attesting to that fact is not associated with the claims file.   A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand of the claim for entitlement to a TDIU is warranted to make another attempt to obtain the Veteran's vocational rehabilitation file from the appropriate resources or to document that those records are unavailable.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since February 2012. 

2.  Obtain the Veteran's vocational rehabilitation file and associate it with his claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

3.  Schedule the Veteran for a VA spine examination to determine the severity of the Veteran's service-connected mechanical back pain with scoliosis and degenerative changes.  The examiner must review the claims file and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail.  

(1)  The examiner should conduct range of motion testing of the back, expressed in degrees.  

(2)  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(3)  The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

(4)  The examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable.  

(5)  The examiner should state whether or not the Veteran has had any incapacitating episodes and their duration.  An incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  

(6)  All neurological manifestations of the Veteran's service-connected back disability should be described in detail.  

(7)  The examiner should specifically state whether or not the Veteran's service-connected disabilities, without consideration of nonservice-connected disabilities, cause: 

a) the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The term preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d) loss or permanent loss of use of one or both feet. 

e) ankylosis of one or both knees or one or both hips. 

f) anatomical loss or loss of use of both hands

4.  Then, readjudicate the claims, to include consideration of whether a separate rating for arthritis related to the Veteran's service-connected mechanical back pain disability, is warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


